Ekvin, J.
It seems advisable to make certain observations at the outset. The defendant is charged with simple assault. S. v. Myrick, 202 N.C. 688, 163 S.E. 803. A simple assault is a misdemeanor punishable by a fine not exceeding fifty dollars or imprisonment not exceeding thirty days. G.S. 14-33. Under Section 12 of Article I of the North Carolina Constitution and G.S. 15-137, a person charged with the commission of a misdemeanor cannot be tried initially in the Superior Court except upon an indictment found by a grand jury, unless he waives indictment in accordance with regulations prescribed by the Legislature. S. v. Thomas, 236 N.C. 454, 73 S.E. 2d 283.
Chapter 589 of the 1951 Session Laws is certainly sufficient in phraseology to confer upon the Superior Court of Washington County plenary power to try this case on an indictment found by a grand jury. Hence the appeal presents for decision the question whether or not Chapter 589 of the 1951 Session Laws constitutes a valid exertion by the General Assembly of its constitutional authority to legislate.
The answer to this question is to be found in relevant provisions of the organic law specifying how the judicial power of the State may be exercised. These provisions and certain resultant rules are stated in summary fashion in the numbered paragraphs which immediately follow.
1. Under Sections 2 and 3 of Article IY of the State Constitution, the judicial power of North Carolina is vested in these tribunals: (1) The State Senate sitting as a court for the trial of impeachments; (2) the Supreme Court; (3) the Superior Courts; (4) the courts of justices of the peace; and (5) such other courts inferior to the Superior Courts as may be established by law. Tate v. Commissioners, 122 N.C. 661, 29 S.E. 60; Rhyne v. Lipscombe, 122 N.C. 650, 29 S.E. 57.
2. Section 12 of Article IY of the State Constitution reads as follows: “The General Assembly shall have no power to deprive the judicial department of any power or jurisdiction which rightfully pertains to it as a coordinate department of the government; but the General Assembly shall allot and distribute that portion of this power and jurisdiction which does not pertain to the Supreme Court among the other courts prescribed in this Constitution or which may be established by law, in *209such manner as it may deem best; provide also a proper system of appeals ; and regulate by law, wben necessary, tbe methods of proceeding in tbe exercise of tbeir powers, of all the courts below the Supreme Court, so far as the same may be done without conflict with other provisions of this Constitution.”
3. Section 27 of ilrticle IV of the State Constitution provides that “the several justices of the peace shall have jurisdiction, under such regulations as the General Assembly shall prescribe, ... of all criminal matters arising within their counties where the punishment cannot exceed a fine of fifty dollars or imprisonment for thirty days.”
4. Under Section 12 of Article IV of the State Constitution, the General Assembly has power to define by statute the criminal jurisdiction of the Superior Court so long as it observes certain limitations inherent in other provisions of Article IV having no pertinency to the precise problem presented by this appeal. Rhyne v. Lipscombe, supra. The General Assembly has exercised this legislative power in express terms in the familiar statute now codified as G.S. 7-63, which stipulates that “the superior court has original jurisdiction ... of all criminal actions in which the punishment may exceed a fine of fifty dollars, or imprisonment for thirty days.” S. v. Wilkes, 233 N.C. 645, 65 S.E. 2d 129. Since the criminal jurisdiction conferred upon justices of the peace by Section 27 of Article IV of the State Constitution is not exclusive in character, the General Assembly is even empowered by Section 12 of Article IV of the State Constitution to bestow upon the Superior Court original concurrent jurisdiction with justices of the peace of criminal offenses whose punishment cannot exceed a fine of fifty dollars or imprisonment for thirty days. Williams v. Williams, 188 N.C. 728, 125 S.E. 482; Sewing Machine Co. v. Burger, 181 N.C. 241, 107 S.E. 14; S. v. Anderson, 80 N.C. 429.
5. Sections 2 and 14 of Article IV of the State Constitution authorize the General Assembly to provide for the establishment of courts inferior to the Superior Court. Rhyne v. Lipscombe, supra. This legislative power must be exercised by the General Assembly through general laws because Section 29 of Article II of the State Constitution, which was adopted in 1916, specifies that “the General Assembly shall not pass any local, private, or special act or resolution relating to the establishment of courts inferior to the Superior Court.”
6. Under Section 12 of Article IV of the State Constitution, the General Assembly may bestow upon any court inferior to the Superior Court other than the court of a justice of the peace either concurrent or exclusive original jurisdiction of general misdemeanors, i.e., misdemeanors punishable by a fine exceeding fifty dollars or imprisonment exceeding thirty days. S. v. Boykin, 211 N.C. 407, 191 S.E. 18; S. v. Mills, 181
*210N.C. 530, 106 S.E. 677; S. v. Brown, 159 N.C. 467, 74 S.E. 580; S. v. Lytle, 138 N.C. 738, 51 S.E. 66; S. v. Collins, 151 N.C. 648, 65 S.E. 617; S. v. Shine, 149 N.C. 480, 62 S.E. 1080; Rhyne v. Lipscombe, supra. Under Sections 12 and 27 of Article IY of tbe State Constitution, tbe General Assembly may grant to sucb inferior courts concurrent original jurisdiction with justices of tbe peace of misdemeanors whose punishment cannot exceed a fine of fifty dollars or imprisonment for thirty days. S. v. Doster, 157 N.C. 634, 73 S.E. 111. And under Sections 12, 14 and 27 of Article IV of tbe State Constitution, tbe General Assembly may even grant to a municipal court exclusive original jurisdiction of misdemeanors committed within tbe corporate limits of tbe municipality and embraced within tbe jurisdiction of a justice of the peace. S. v. Doster, supra; S. v. Baskerville, 141 N.C. 811, 53 S.E. 742.
7. Where original jurisdiction of general misdemeanors has been taken from tbe Superior Court and vested exclusively in inferior courts, tbe General Assembly has power under Section 12 of Article IY of tbe State Constitution to divest tbe exclusive jurisdiction of tbe inferior courts, and grant tbe Superior Court concurrent original jurisdiction with tbe inferior courts of sucb general misdemeanors. Tbe General Assembly has taken sucb action in Washington County and sixty-eight other counties by tbe statute embodied in G.S. 7-64.
8. Where an inferior court has been given concurrent original jurisdiction with justices of tbe peace of misdemeanors punishable by a fine not to exceed fifty dollars or imprisonment not to exceed thirty days, tbe General Assembly is empowered by Section 12 of Article IY of tbe State Constitution to enact appropriate legislation transferring sucb original concurrent jurisdiction, either in whole or in part, from tbe inferior court to tbe Superior Court.
We are now confronted by tbe task of applying these constitutional provisions and these rules to tbe case at bar. In performing this judicial labor, we note that G.S. 7-64 has no bearing on tbe present action. This statute operates only in cases where original jurisdiction of criminal actions has been taken from tbe Superior Court and vested exclusively in an inferior court. Tbe defendant is being prosecuted for a misdemeanor originally cognizable by a justice of tbe peace and not by tbe Superior Court. Chapter 589 of tbe 1951 Session Laws does not undertake to establish a court inferior to tbe Superior Court. It merely changes tbe jurisdiction of an existing inferior court duly created on a former occasion. As a consequence, it does not fall under tbe ban of tbe provision of Section 29 of Article II of tbe State Constitution, which forbids tbe General Assembly to pass any local, private, or special act relating to tbe establishment of courts inferior to the Superior Court. S. v. Horne, 191 N.C. 375, 131 S.E. 753. It is a far cry from Chapter 435 *211of the 1951 Session Laws, which was adjudged unconstitutional in S. v. Thomas, supra, to Chapter 589 of the 1951 Session Laws. Chapter 435 of the 1951 Session Laws specifically stipulated that criminal cases transferred from the County Court of Greene County were to be tried by petit juries in the Superior Court of Greene County upon the original warrants rather than upon indictments in violation of Section 12 of Article I of the State Constitution; whereas Chapter 589 of the 1951 Session Laws clearly contemplates that criminal cases transferred from the Recorder’s Court of Washington County are to be tried by petit juries in the Superior Court of Washington County upon indictments found by grand juries in conformity to Sections 12 and 13 of Article I of the State Constitution. There is, moreover, no sound basis for any suggestion that Chapter 589 of the 1951 Session Laws is invalid for disobedience to the 1929 statute codified as G.S. 12-1, which provides that “no act, which by its caption purports to be a public-local or private act, shall have the force and effect to repeal, alter, or change the provisions of any public law, unless the caption of said public-local or private act shall make specific reference to the public law it attempts to repeal, alter or change.” This is true because one Legislature cannot restrict or limit by statute the right of a succeeding Legislature to exercise its constitutional power to legislate in its own way. 12 O.J., Constitutional Law, Section 238.
The Recorder’s Court of Washington County is a court inferior to the Superior Court in a constitutional sense. It was duly established under a general law, i.e., the County Recorders’ Courts Act. This general law has conferred upon the Recorder’s Court of Washington County this twofold criminal jurisdiction: (1) Concurrent original jurisdiction with justices of the peace of misdemeanors punishable by a fine not in excess of fifty dollars or imprisonment not in excess of thirty days; and (2) exclusive original jurisdiction of general misdemeanors. G.S. 7-222.
When all is said, Chapter 589 of the 1951 Session Laws merely does these two things: (1) It transfers from the Recorder’s Court of Washington County to the Superior Court of Washington County concurrent original jurisdiction with justices of the peace of misdemeanors punishable by a fine not exceeding fifty dollars or imprisonment not exceeding thirty days in cases where either the prosecuting attorney or the defendant makes a demand for a jury trial in the Recorder’s Court; and (2) it transfers from the Recorder’s Court of Washington County to the Superior Court of Washington County exclusive original jurisdiction of general misdemeanors in eases where either the prosecuting attorney or the defendant makes a demand for a jury trial in the Recorder’s Court. This being true, Chapter 589 of the 1951 Session Laws represents a valid exercise by the General Assembly of the power vested in it by Section 12 of Article IY of the State Constitution “to allot and distribute that portion” *212of tbe power and jurisdiction of tbe judicial department of tbe State “which does not pertain to tbe Supreme Court among tbe other courts prescribed in tbis Constitution or wbieb may be established by law, in such manner as it may deem best.”
In closing, we indulge tbe observation that tbe General Assembly has moved in a somewhat mysterious way to deprive defendants in criminal cases in tbe Recorder’s Court of Washington County of their statutory right to be tried by a jury of six men. G.S. 7-228. Since an applicable statute, i.e., G.S. 15-177, confers upon such defendants tbe right to appeal to tbe Superior Court and there obtain a trial de novo before a petit jury, tbe General Assembly could have abolished jury trials in tbe Recorder’s Court of Washington County by a direct enactment to that effect without transgressing tbe declaration of Section 13 of Article I of tbe State Constitution that “no person shall be convicted of any crime but by tbe unanimous verdict of a jury of good and lawful persons in open court.” S. v. Pulliam, 184 N.C. 681, 114 S.E. 394; S. v. Pasley, 180 N.C. 695, 104 N.C. 533; S. v. Tate, 169 N.C. 373, 85 S.E. 383; S. v. Hyman, 164 N.C. 411, 79 S.E. 284; S. v. Lytle, supra; S. v. Whitaker, 114 N.C. 818, 19 S.E. 376; S. v. Crook, 91 N.C. 536. Tbe General Assembly bad tbe constitutional power, however, to select tbe round-about way rather than tbe direct road to accomplish its purpose, even though its action has a tendency to impair the object of tbe statutes authorizing tbe establishment of courts inferior to tbe Superior Court. Tbis object was thus stated by Chief Justice Clark in S. v. Lytle, supra: “Tbe object of tbe statute, creating tbe police court, is to relieve tbe Superior Courts of petty business, to relieve tbe tax-payers, and defendants also, of heavy costs, and to give a speedy trial, lightening jail expenses and dispensing often with long imprisonment on detention till a term of court comes around with its jury and judge. There is no barm done, since an appeal always lies open to a convicted defendant to tbe Superior Court where be has tbe right of trial by jury; whereas to tbe acquitted defendant or to one who takes no exception to bis punishment, there is a relief from unnecessary delay and costs as well as diminution of court expenses to tbe public.”
Tbe order adjudging Chapter 589 of tbe 1951 Session Laws tobe unconstitutional, quashing tbe indictment, and remanding tbe cause to tbe recorder’s court is set aside, and tbe cause is remanded to tbe Superior Court to the end that it may put tbe defendant on trial before a petit jury upon tbe indictment returned by tbe grand jury according to its customary course and practice.
Reversed.